Citation Nr: 0818435	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  03-15 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for a right shoulder 
disability, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to 
September 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that continued 
a 20 percent disability rating for a right shoulder 
disability.  

In an April 2005 decision, the Board denied the veteran's 
claim for an increased rating for a right shoulder 
disability.  The veteran appealed the Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Pursuant to a Joint Motion for Remand, an April 2006 Order of 
the Court remanded the claim for readjudication in accordance 
with the Joint Motion for Remand.  The Board remanded the 
claim for additional development in October 2006.     
  

FINDING OF FACT

The veteran's right shoulder disability is manifested by no 
more than limitation of motion to shoulder level with pain, 
tenderness, degenerative joint disease, and crepitus.  There 
is no evidence of ankylosis, frequent recurrent episodes of 
dislocation of the scapulohumeral joint with guarding of all 
arm movements, or malunion of the humeral head with marked 
deformity.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a right 
shoulder disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Code (DCs) 5003, 5010, 5201, 5202, 5203 (2007).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2007); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  The Board will also 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.    38 C.F.R. § 4.40 (2007).  

Evidence of pain, weakened movement, limited movement, excess 
fatigability, or incoordination must be considered in 
determining the level of associated functional loss in light 
of 38 C.F.R. § 4.40, taking into account any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding 
the avoidance of pyramiding do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including flare ups.  38 C.F.R. § 4.14 (2007).  
The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f)  pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the shoulder 
is considered a major joint.  38 C.F.R. § 4.45 (2007).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would not be compensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  
38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  The criteria for 
rating traumatic arthritis direct that the evaluation of 
arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  The limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, DC 5010.  In the absence of 
limitation of motion, X- ray evidence of arthritis involving 
two or more major joints or two or more minor joint groups, 
will warrant a rating of 10 percent; in the absence of 
limitation of motion, X-ray evidence of arthritis involving 
two or more major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under DC 5003.  38 
C.F.R. § 4.71a, DC 5010, Note 1.  Although there is X-ray 
evidence of arthritis in the right shoulder, the veteran is 
already in receipt of a rating in excess of 10 percent under 
a limitation of motion code for all periods of time since the 
claim for increased rating was filed, and the criteria listed 
under DC 5003 cannot serve as a basis for an increased rating 
for the right shoulder disability.  The Board will therefore 
discuss the applicability of the other regulatory criteria.

Service treatment records and VA examinations show that the 
veteran is right-handed.  Therefore, his right shoulder and 
arm will be evaluated under the criteria for the dominant or 
major arm categories.  38 C.F.R. § 4.69 (2007).

With regard to the veteran's right shoulder disability, the 
veteran has not been shown to have ankylosis of the 
scapulohumeral articulation.  Thus, the criteria pertaining 
to this disability are not applicable.  38 C.F.R. § 4.71a, DC 
5200 (2007).

Normal forward flexion of the shoulder is from 0 to 180 
degrees, normal abduction is from 0 to 180 degrees, and 
normal internal and external rotation is from 0 to 90 
degrees.  Forward flexion and abduction to 90 degrees amounts 
to "shoulder level."  38 C.F.R. § 4.71, Plate I (2007).

The veteran has been awarded a 20 percent disability rating 
for his right shoulder on the basis of 38 C.F.R. § 4.71a, DC 
5202, which provides for other impairment of the humerus.  
The regulatory criteria in DC 5201 for limitation of motion 
of the arm, and the regulatory criteria in DC 5203 for 
impairment of the clavicle or scapula, are also potentially 
applicable.  38 C.F.R. § 4.71a, DC 5201, 5203 (2007).

On VA examination in May 2002, the veteran complained of pain 
in the anterior shoulder.  Examination of the right shoulder 
revealed a 3 inch anterior axillary scar.  Range of motion 
testing showed 120 degrees flexion, 90 degrees abduction, 30 
degrees extension, 45 degrees internal rotation, and 20 
degrees external rotation.  There was tenderness present as 
well as some crepitus on motion.  X-rays showed degenerative 
joint disease of the right shoulder.  The examiner diagnosed 
the veteran with degenerative joint disease of the right 
shoulder.  

At an August 2002 VA examination, range of motion testing of 
the right shoulder revealed 90 degrees flexion, 90 degrees 
abduction, 30 degrees extension, 45 degrees internal 
rotation, and 20 degrees external rotation.  There was 
tenderness and crepitus on motion but no redness, heat, or 
abnormal movement.  The veteran had full range of motion 
passively, but he guarded his arm when attempting passive 
range of motion and caused pain.  He had a fairly prominent 
acromioclavicular physical joint.  X-rays showed degenerative 
joint disease of the right shoulder.  The diagnosis was 
degenerative joint disease of the right shoulder with 
progression.  

On VA examination in March 2004, the veteran had a well-
healed scar in the deltopectoral interval on the right.  His 
shoulder was stable.  Range of motion testing revealed 135 
degrees flexion, 135 degrees abduction, 50 degrees extension, 
60 degrees internal rotation, and 80 degrees external 
rotation.  Repetitive and active movements produced pain if 
he flexed or abducted greater than 135 degrees.  The veteran 
reported discomfort at all times with any position of the 
shoulder, but there was no atrophy of shoulder muscles, and 
the examiner noted that the veteran's complaints seemed in 
excess of the physical findings.  An x-ray of the right 
shoulder showed some spurring in the right humeral head.  
Neurological examination revealed normal cranial nerves.  
There was limitation of movement around the right shoulder 
that was very painful to the veteran, but he was able to make 
normal muscular exertions in the major muscle groups of the 
right extremity when his arm was propped.  There was no 
weakness in the lower extremities or any consistent sensory 
abnormality.  The reflexes were all present.  There was no 
neurological diagnosis.  The examiner diagnosed the veteran 
with early osteoarthritis of the right shoulder.  

In a March 2007 VA examination, the veteran complained of 
pain in the right shoulder even at rest.  Range of motion 
testing revealed 60 degrees flexion, 60 degrees abduction, 
and 45 degrees internal and external rotation.  There was 
pain with all motion but no additional limitation of motion 
on repetitive use.  There was no evidence of abnormal weight-
bearing, loss of a bone or part of a bone, recurrent shoulder 
dislocations, inflammatory arthritis, or joint ankylosis.  An 
x-ray showed degenerative changes in the glenohumeral joint 
with large osteophytes in the humeral head and subchondral 
cystic changes at the level of the greater tuberosity of the 
humerus.  There were hypertrophic changes and narrowing of 
the acromioclavicular joint.  There were no acute fractures 
or focal abnormalities in the humeral shaft.  Soft tissues 
were unremarkable.  Linear opacity in the right lung base was 
noted to possibly represent subsegmental atelectasis versus 
scarring.  The diagnostic impression was degenerative changes 
of the glenohumeral joint and acromioclavicular joint.  

VA medical records dated from November 2001 to March 2007 
show that the veteran received intermittent treatment for 
right shoulder pain, degenerative joint disease of the right 
shoulder, arthralgia of the right shoulder, partial rotator 
cuff tears, probable rotator cuff bursitis/tendonitis, and 
osteoarthritis of the right shoulder.  A July 2004 MRI of the 
right shoulder revealed diffuse degenerative changes of the 
shoulder joint, an extensive partial tear of the 
supraspinatus tendon, chronic tendonopathy of the long head 
of the biceps tendon, and loose bodies within the subcoracoid 
recess.  The veteran complained of tingling and weakness in 
his right arm, but there was no diagnosis of any neurological 
disorder.  

Diagnostic Code 5202 provides for a 20 percent rating for 
other impairment of the humerus when there are infrequent 
recurrent episodes of dislocation of the scapulohumeral joint 
with guarding of arm movements only at the shoulder level.  A 
20 percent rating is also assigned if there is malunion of 
the humeral head with moderate deformity.  A 30 percent 
rating is warranted for the major arm if there are frequent 
recurrent episodes of dislocation of the scapulohumeral joint 
with guarding of all arm movements, or if there is malunion 
of the humeral head with marked deformity.  38 C.F.R. 
§ 4.71a, DC 5202 (2007).  

The evidence does not show frequent recurrent episodes of 
dislocation of the scapulohumeral joint with guarding of all 
arm movements.  The March 2007 VA examination showed that 
there were no episodes of recurrent shoulder dislocations.  
At the August 2002 VA examination, there was some guarding of 
arm movements, but this occurred only when the veteran 
attempted passive range of motion.  There was no evidence 
that the veteran guarded all arm movements.  In fact, the 
examiner at a March 2004 VA examination found no muscle 
atrophy in the right shoulder and stated that the veteran's 
complaints were in excess with the physical findings.  
Furthermore, the medical evidence does not show malunion of 
the humeral head with marked deformity.  Therefore, a rating 
in excess of 20 percent under DC 5202 is not warranted.  

Diagnostic Code 5203 provides for a 20 percent rating for 
impairment of the clavicle or scapula when there is nonunion 
with loose movement or dislocation.  The disability may also 
be rated on impairment of function of the contiguous joint.  
38 C.F.R. § 4.71a, DC 5203 (2007).  The Board finds that the 
veteran's right shoulder disability would not warrant a 
rating higher than 20 percent under DC 5203.  The maximum 
rating for impairment of the clavicle or scapula is 20 
percent.  38 C.F.R. § 4.71a, DC 5203.  Therefore, because the 
veteran's right shoulder disability already has the maximum 
rating under DC 5203, he is not entitled to a rating higher 
than 20 percent under the diagnostic code pertaining to 
impairment of the clavicle or scapula.  

However, DC 5203 provides that impairment of the clavicle or 
scapula may be rated on impairment of function of the 
contiguous joint.  Therefore, the regulatory criteria in DC 
5201, the diagnostic code for limitation of motion of the 
arm, are applicable.  Under DC 5201, a 20 percent rating is 
warranted where there is limitation of motion of the major 
arm at shoulder level.  A 30 percent rating is warranted 
where motion of the major arm is limited to midway between 
the side and shoulder level.  38 C.F.R. § 4.71a, 5201 (2007).

The medical evidence of record does not reflect that motion 
of the veteran's right arm is limited to midway between the 
side and shoulder level.  Range of motion testing in May 2002 
revealed 120 degrees flexion, 90 degrees abduction, 30 
degrees extension, 45 degrees internal rotation, and 20 
degrees external rotation.  In August 2002, the veteran had 
90 degrees flexion, 90 degrees abduction, 30 degrees 
extension, 45 degrees internal rotation, and 20 degrees 
external rotation.  Range of motion testing in March 2004 
showed 135 degrees flexion, 135 degrees abduction, 50 degrees 
extension, 60 degrees internal rotation, and 80 degrees 
external rotation.  In March 2007, the veteran had 60 degrees 
flexion, 60 degrees abduction, and 45 degrees internal and 
external rotation.  For VA compensation purposes, normal 
forward flexion of the shoulder is from 0 to 180 degrees, 
normal abduction is from 0 to 180 degrees, and normal 
internal and external rotation is from 0 to 90 degrees.  
Forward flexion and abduction to 90 degrees amounts to 
"shoulder level."  38 C.F.R. § 4.71, Plate I (2007).  Even 
taking into account the dictates of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the physical findings do not show that the 
veteran's forward flexion and abduction were limited to 
midway between the side and shoulder level, which would be to 
45 degrees.  In fact, with the exception of the findings at 
the March 2007 VA examination, the veteran's forward flexion 
and abduction were all found to be at shoulder level or 
higher.  At the March 2007 VA examination, the veteran was 
limited to 60 degrees flexion and 60 degrees abduction, which 
was not midway between the side and shoulder level.  Thus, 
because the evidence most nearly approximates a 20 percent 
disability rating under DC 5201, an increased rating is not 
warranted under that diagnostic code.    
     
In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2007).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  38 C.F.R. § 4.124a.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2007).  

On VA neurological examination in March 2004, the examiner 
found normal cranial nerves.  There was limitation of 
movement around the right shoulder that was very painful to 
the veteran, but he was able to make normal muscular 
exertions in the major muscle groups of the right extremity 
when his arm was propped.  There was no weakness in the lower 
extremities or any consistent sensory abnormality.  The 
reflexes were all present.  The examiner concluded that there 
was no neurological diagnosis.  While the veteran has 
complained of sensory abnormalities related to his right 
shoulder disability, including tingling and weakness in his 
right arm, the objective medical evidence does not support a 
conclusion that the veteran has significant radiculopathy or 
any other neurological symptoms amounting to any incomplete 
paralysis of any nerves.  Thus, the evidence does not support 
any additional rating for neurological impairment.  

The Board acknowledges that the VA examinations show evidence 
of a well-healed 3 inch anterior axillary scar on the 
veteran's right shoulder.  However, the scar does not 
disfigure the head, face, or neck; is not deep and does not 
cause limited motion; does not occupy an area or areas of 144 
square inches or greater; is not unstable; and is not tender 
or painful on objective demonstration or examination.  There 
is also no evidence that the scar on the right shoulder 
resulted from a burn or that it is poorly nourished with 
repeated ulceration.  Furthermore, the veteran's right 
shoulder disability has already been rated under a limitation 
of motion code.  Therefore, the Board finds that the evidence 
does not support any additional rating for a right shoulder 
scar disability.  38 C.F.R. § 4.118, DCs 7800-7805 (2002 and 
2007).   

In sum, the weight of the credible evidence demonstrates that 
the veteran's right shoulder disability did not warrant a 
rating in excess of 20 percent disabling for the entire 
period under consideration.  The Board finds that the veteran 
is not entitled to a separate neurological or skin rating for 
his right shoulder disability, as there is no objective 
evidence of any neurological manifestations or skin 
disability.  As the preponderance of the evidence is against 
the claim for an increased rating, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).    

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2002; a rating 
decision in August 2002; a statement of the case in June 
2003; and supplemental statements of the case in June 2004 
and August 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the October 2007 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

An increased rating for a right shoulder disability is 
denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


